Citation Nr: 0723480	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  02-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to May 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).  

In a July 2005 decision, the Board denied entitlement to 
service connection for a back disorder.  The veteran appealed 
the Board's decision to the Court.  In February 2007, the 
parties filed a Joint Motion for an Order Vacating the 
Board's Decision and Incorporating the Terms of this Remand 
(Joint Motion).  By Order entered February 8, 2007, the Court 
granted this motion and remanded the claim as requested in 
the Joint Motion.  


FINDING OF FACT

The veteran's pre-existing back disability did not undergo 
aggravation or increase in disability during active service, 
and her present back disorder is not otherwise shown to be 
etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that she had a pre-existing back 
condition that was made worse by military service.  See 
December 2000 VA Form 21-4138.  VA regulations provide that 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2006).  The presumption of soundness attaches only 
where there has been an induction examination that did not 
detect or note the disability that the veteran later 
complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The regulations expressly provide that the term 
"noted" signifies "[o]nly such conditions as are recorded in 
examination reports."  38 C.F.R. § 3.304(b) (2006).  A 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c) (West 2002).  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C. 
§ 1153 (West 2002).  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for 
service connection.  This means that no deduction 
for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2005).

On the other hand, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case 38 U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 
3.306 (2005); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).
The law further provides that the burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

In this case, the Board must first determine whether the 
presumption of soundness applies.  A review of the veteran's 
service medical records reveals that there were no back 
problems or abnormalities noted during a July 1977 pre-
induction examination.  See reports of medical examination 
and history.  In the absence of a back condition noted at the 
time of the veteran's entry into service, the Board finds 
that the presumption of soundness attaches.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b)(1) (2006).  

Having found that the veteran is entitled to the presumption 
of soundness, the Board must now determine whether the 
established presumption has been rebutted.  In addressing the 
first prong, the Board finds that the evidence of record, 
which consists of both the veteran's own assertions and 
medical evidence, clearly and unmistakably indicates that the 
veteran had a back condition that pre-existed service.  In an 
October 2001 notice of disagreement (NOD), the veteran 
asserts that she developed Scheuermann's disease as a child, 
which she also referred to as childhood and adolescent 
kyphosis.  An October 1986 VA radiology report noted a 
congenital defect in the posterior elements of the S1 
vertebral body and in July 1987, a VA examiner reported that 
the defects in the superior aspect of the 12th vertebrae, 
anteriorly, likely represented Scheuermann's disease 
(adolescent kyphosis).  The VA examiner further reported that 
osteomyelitis was very unlikely in the absence of any change 
in the structure since October 1986.  In addition, a February 
2001 record from Dr. Christian reports that the veteran had 
axial skeletal discomfort, which, in pertinent part, was 
consistent with Scheuermann's disease.  Based on this 
evidence, the Board finds that there is clear and 
unmistakable evidence that the veteran's back disorder pre-
existed service and finds there is no competent medical 
evidence to contradict or otherwise question the validity of 
this conclusion.

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.  On the issue of aggravation, the 
record contains positive and negative evidence, to include 
medical opinions, which are discussed below. The Board 
concludes that the evidence clearly and unmistakably 
demonstrates that the veteran's pre-existing back disability 
did not undergo chronic aggravation of the underlying disease 
process during service.

As an initial matter, the veteran's service medical records 
do not support a finding that her pre-existing back 
disability was aggravated during service.  While there is no 
separation examination contained in the service medical 
records, the available records are devoid of reference to 
complaint of, or treatment for, back problems.  

The Board acknowledges that within the year following her 
discharge from service, the veteran submitted a statement in 
which she reported having lower back pain shooting up both 
shoulder blades as a result of heavy lifting while in the 
army.  She also contended that her back had been stiff since 
her discharge such that she could not completely straighten 
it.  See March 1979 DA Form 1811.  Despite the veteran's 
contentions, the medical evidence associated with the claims 
folder at the time of this statement does not reference 
complaint of, or treatment for, any back problems.  In fact, 
the earliest post-service medical evidence of record 
suggesting that the veteran had problems with her back is 
dated October 1986, more than eight years after her 
separation from service.  This record, a VA radiology report, 
noted normal anatomic alignment and position of the lumbar 
vertebral bodies, no evidence of acute fractures or 
dislocations, well-maintained disc spaces, and a congenital 
defect in the posterior elements of the S1 vertebral body; it 
does not support a finding that the veteran's pre-existing 
back disability was aggravated in service.  

In addition to the above described negative evidence, the VA 
examiner who conducted the September 2004 VA compensation and 
pension (C&P) examination, on the basis of the examination 
and review of the records, concluded that it was less likely 
than not that the veteran's current condition was caused or 
aggravated by the service.  The examiner added that the 
veteran apparently did have a juvenile kyphosis, but 
indicated that it was impossible to determine whether this 
was exacerbated or accelerated by her performance in the 
service.  

In support of the veteran's claim that her pre-existing back 
disability was aggravated during service, several doctors 
from whom she received treatment have submitted medical 
records and statements in support of the claim.  

The veteran underwent an initial neurological evaluation at 
the University of Florida in October 2000.  Dr. W.F. Ray 
reported that the veteran had come in to document the fact 
that she had long-standing arthritis of the back, as she had 
a claim with VA for aggravation.  In the diagnoses and 
clinical impression section of the report, Dr. Ray noted that 
as far as the veteran's spine was concerned, she did not have 
any significant limitation of motion but did describe spinal 
pain fairly well and had apparently been found to have some 
evidence of inflammatory arthritis.  He also noted that the 
veteran had some old x-rays showing juvenile kyphosis and 
some other changes which probably did pre-exist service.  Dr. 
Ray responded to the veteran's question about whether there 
was any evidence on x-rays of her spine of disease that might 
have been made worse by basic training and other in-service 
activities in a December 2000 letter.  He informed the 
veteran that lumbar spine films showed a grade 1 
spondylolisthesis at the L5-S1 level which conceivably may 
have been made worse by heavy physical activity, but in other 
respects, x-rays of the lumbar and thoracic spine appeared 
normal.  

A February 2001 report from Dr. C.L. Christian indicates that 
the veteran has had long-standing musculoskeletal aching, 
most prominent in axial skeleton, diagnosis of Scheuermann's 
disease (adolescent epiphysitis) in her teens, and 
documentation in recent years of spondylolisthesis L5/S1.  
The veteran reported that six months of military service 
aggravated her back problems.  The impression made by Dr. 
Christian was of axial skeletal discomfort consistent with 
Scheuermann's disease and spondylolisthesis; no clear 
anatomical basis for more generalized arthralgia.  In a March 
2001 letter written in support of the veteran's claim, Dr. 
Christian reports that the veteran has a significant level of 
disability related to degenerative joint disease (DJD), 
particularly involving joints of the spine.  Dr. Christian 
indicated that although there is no evidence that military 
service in 1978 caused these conditions, it was his judgment 
that the physical demands of that experience contributed to 
an acceleration of the problem.  

In a September 2002 clinic note, Dr. J. DeCerce reports that 
the veteran has chronic pain both in the cervical and 
lumbosacral spine, with symptoms that resemble lumbosacral 
spinal stenosis with typical history of neurogenic 
claudication.  Dr. DeCerce noted that the veteran understood 
that factors that have contributed over the years to her DJD 
and, thus, her pain, are obesity and the stress and strain 
within the context of her military service, which was a 
rigorous experience that likely contributed to some degree as 
well.  The diagnostic and clinical impression was of 
lumbosacral spinal stenosis by history.  An October 2002 
Magnetic Resonance Imaging (MRI) of the veteran's lumbar 
spine contained an impression of no evidence of 
intervertebral disc herniation or protrusion; no spinal or 
foraminal stenosis.  See record from Salisbury Imaging 
Center.  

The medical opinions provided by the above-mentioned doctors 
do not support the veteran's claim for service connection.  
See 38 C.F.R. § 3.102 (2006); see also Morris v. West, 13 
Vet. App. 94, 97 (1999).  As an initial matter, the opinions 
provided by Dr. Ray (spondylolisthesis conceivably may have 
been made worse by heavy physical activity in service) and 
Dr. DeCerce (service was a rigorous experience that likely 
contributed to some degree to DJD) are not probative because 
neither conclusively establishes that the veteran's back 
disorder was aggravated by service.  See December 2000 letter 
from Dr. Ray; September 2002 clinic note from Dr. DeCerce 
(emphasis added).  Medical opinions that are inconclusive and 
speculative cannot support a veteran's claim.  See, e.g., 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Furthermore, their opinions are not probative because neither 
Dr. Ray nor Dr. DeCerce provided a rationale for their 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the 
probative value of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion).  The 
Board acknowledges that Dr. Christian definitively stated 
that the physical demands of the veteran's service 
contributed to an acceleration of her DJD.  Dr. Christian, 
however, fails to provide a rationale for this opinion and, 
as such, it is not considered probative.  See id.  

As none of these opinions provides definite support for the 
veteran's claim, and in light of the evidence discussed 
above, to include the opinion provided by the VA examiner 
that it was impossible to determine whether juvenile kyphosis 
was exacerbated or accelerated by the veteran's performance 
in the service, the Board finds that service connection is 
not permissible based on aggravation of a pre-existing back 
disorder.  Nor does the record contain competent clinical 
evidence of a direct cause-effect link between any present 
back disability, including DJD and spondylolisthesis, and 
active duty.  On this point, the VA examiner concluded after 
reviewing the records and conducting the examination, that it 
is less likely than not that the veteran's current condition 
was caused by the service, and Dr. Christian reported that 
there is no evidence that military service caused the 
veteran's DJD of the spine.  See September 2004 VA 
examination report; March 2001 letter (emphasis in original).  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of the appeal, the veteran was advised of the 
necessary evidence to substantiate her claim for service 
connection (to include language that the veteran must show 
that a disease was made worse during service); that the RO 
would assist her in obtaining additional information and 
evidence; and of the responsibilities on both her part and 
VA's in developing the claim.  See April 2001 letter.  The 
veteran was later informed of the need to provide any 
evidence or information she might have pertaining to her 
claim in letters dated July 2004 and October 2004.  As such, 
VA fulfilled its notification duties.  Quartuccio, 16 Vet. 
App. at 187.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision despite VA's failure to provide such notice, 
as her claim for service connection is being denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, VA and private medical records 
were obtained and she was afforded an appropriate VA 
examination in connection with her claim.  The veteran 
contends that she should be afforded a second C&P 
examination, as the one provided was inadequate.  The Board 
disagrees, and finds that the examination conducted in 
September 2004 adequately provided the information necessary 
to adjudicate the veteran's claim, to include addressing the 
questions posed by the July 2004 Board remand.  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.

The Joint Motion granted by the Court requires the Board to 
ensure that VA is in substantial compliance with the July 
2004 remand instructions to obtain records from a private 
physician named Dr. El-Bahri and to provide an adequate 
statement of reasons or bases for its determination in that 
regard.  The Board finds that the July 2004 remand 
instructions were complied with, and that VA met its duty to 
assist the veteran in obtaining records from this medical 
provider.  

On this point, the veteran submitted a VA Form 21-4142 in 
April 2001, which gave her authorization and consent for the 
release of records from Dr. El-Bahri.  This form, however, 
clearly noted that if not voided, the authorization would 
automatically end 180 days from the signature date.  As 180 
days had passed between the April 2001 signature date and the 
July 2004 remand, the Board merely referenced it in the 
remand instructions to specify what records were to be 
obtained.  VA correctly requested the veteran to submit a new 
authorization release form so that it could obtain treatment 
records from Dr. El-Bahri, as required by the remand 
instructions.  See July 2004 and October 2004 letters.  There 
is no question that the veteran received the requisite form.  
She did not, however, submit a more contemporaneous VA Form 
21-4142 to obtain records from Dr. El-Bahri; she only 
provided an undated form to obtain records from the VA 
Medical Center.  Based on these facts, the Board finds that 
in compliance with the July 2004 remand instructions, VA 
fulfilled its duty to assist by requesting the veteran to 
provide an updated VA Form 21-4142 to replace the April 2001 
form that had expired years before.  As the veteran did not 
provide the requested, and required, authorization to obtain 
records from Dr. El-Bahri in 2004, the records could not be 
requested.  The Board also finds that the remaining July 2004 
remand instructions were complied with, as a VA C&P 
examination was conducted in September 2004 and the RO issued 
a supplemental statement of the case (SSOC) in May 2005.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a back disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


